Citation Nr: 1632276	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  13-03 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to February 28, 2001 for the award of service connection for ischemic heart disease, status post myocardial infarction, with defibrillator.


REPRESENTATION

Appellant represented by:	Wade B. Coye, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.  He was awarded a Purple Heart and a Combat Infantryman Badge for his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  On February 28, 2001, the Veteran filed an informal claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD) and bilateral hearing loss.

2.  On March 5, 2001, the Veteran submitted medical evidence showing that he suffered a myocardial infarction in December 1995, and that he had a positive history of coronary artery disease.

3.  On February 19, 2010, the Veteran filed an informal claim for entitlement to service connection for ischemic heart disease.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than February 28, 2001 for the award of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the Veteran's claim of entitlement to an effective date prior to February 28, 2001 for the grant of service connection for ischemic heart disease, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

In a November 2010 rating decision, the RO granted service connection for ischemic heart disease.  The effective date of the award was set as March 5, 2001.  In an August 2014 rating decision, the RO awarded an earlier effective date of February 28, 2001 for the grant of service connection for ischemic heart disease.  The Veteran contends that an earlier effective date is warranted.  Specifically, he alleges that the effective date for his heart disease should be December 9, 1995, the day that he suffered a myocardial infarction and was first diagnosed with a heart disorder.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the Veteran's appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

The award of service connection in the November 2010 rating decision was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2015) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).

If a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2015).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective date of an award of service connection for ischemic heart disease under the 38 C.F.R. § 3.309(e) is governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id.  

The original claim leading to the award of service connection for ischemic heart disease was received by the RO on February 19, 2010.  However, the claims file reflects that the Veteran first submitted evidence of a diagnosis of heart disease on March 5, 2001.  On that date, he submitted a private medical treatment record showing that he suffered a myocardial infarction in December 1995.  The treatment record also reflects that he had a "positive history of coronary artery disease."  At the time that the Veteran submitted this treatment record, the only claim pending before the RO was a claim for entitlement to service connection for PTSD and bilateral hearing loss, which was filed on February 28, 2001.

Generally speaking, the "mere presence" of a diagnosis of a specific disorder in a medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155. 

However, pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed.Reg. 23166, 23167 (May 8, 2001).  Training Letter 10-04 shows that footnote 1 of the Nehmer Stipulation and Order states that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the M21-1 (in 1991) required to be coded in the rating decision.  Training Letter 10-04 (February 10, 2011).  As the Training Letter explains, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal of the earlier claim.  Id.  This Training Letter also shows that an initial claim may lack specific details, which were clarified by later submissions.  Id.  

In the instant case, the Veteran first submitted evidence of a diagnosis of coronary artery disease on March 5, 2001.  At that time, the only claim pending before the RO was a claim for entitlement to service connection for PTSD and bilateral hearing loss, filed on February 28, 2001.  Thus, while the record shows that the Veteran filed a specific claim for ischemic heart disease on February 19, 2010, the RO has applied Training Letter 10-04 and given the Veteran the benefit of the doubt, inferring that the February 28, 2001 claim also included ischemic heart disease based on the submission of evidence showing a diagnosis of coronary artery disease while the claims for service connection for PTSD and bilateral hearing loss were pending.

Consequently, under the Nehmer effective date provisions, the Board must analyze whether a claim for ischemic heart disease was filed prior to February 28, 2001, or whether VA denied compensation for ischemic heart disease prior to that date, with consideration of the effective date of the liberalizing law of August 30, 2010.  Review of the record reflects that, prior to February 28, 2001, nothing in the record can reasonably be viewed as a claim for service connection for ischemic heart disease.  Additionally, there was no earlier denial of service connection for a disability that can be reasonably viewed as a denial of ischemic heart disease.  

Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  The current effective date of the award of service connection for ischemic heart disease is February 28, 2001.  The Veteran submitted medical evidence showing that his coronary artery disease was first documented as early as December 1995.  This evidence is the first of record which suggests a finding of coronary artery disease or ischemic heart disease.  As the medical evidence reflects that the Veteran's ischemic heart disease first manifested on December 9, 1995, the date that entitlement to service connection for ischemic heart disease arose is December 9, 1995.  Therefore, the Veteran's entitlement arose prior to his inferred claim received on February 28, 2001.  As the effective date of the award can be no earlier than the date of claim or the date the disability arose, whichever is later, and there is no document submitted prior to that date that requests a determination of entitlement, evidencing a belief in entitlement, or indicating an intent to apply for service connection for ischemic heart disease, the earliest effective date assignable in this case is February 28, 2001.  See 38 C.F.R. § 3.816(c)(2).

The Board acknowledges the Veteran's assertions that his entitlement should go back to his initial date of diagnosis in December 1995.  While the evidence reflects that the Veteran was first diagnosed with coronary artery disease in December 1995, there is simply no evidence in the claims file that indicates that the Veteran ever intended to file, or actually filed, a claim for a heart disability prior to February 28, 2001.  While the record reflects that the Veteran was diagnosed prior to his effective date, those records were submitted after the current effective date.  There is simply no evidence of record prior to February 28, 2001 that the Veteran had ever been diagnosed with coronary artery disease, or that he wished to be service-connected for it.  Therefore, the earliest date for which service connection may be granted in this matter is February 28, 2001.


ORDER

Entitlement to an effective date earlier than February 28, 2001 for the award of service connection for ischemic heart disease is not warranted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


